A visitation order may be modified upon a showing of a subsequent change of circumstances and that modification is required (see Family Ct Act § 467 [b] [ii]; Matter of Sullivan v Sullivan, 40 AD3d 865 [2007]; Matter of Manos v Manos, 282 AD2d 749 [2001]). Here, the evidence presented at the hearing warranted increasing the visitation the mother was afforded. The most important factor to be considered in adjudicating visitation rights is the best interests of the children (see Matter of Wilson v McGlinchey, 2 NY3d 375, 381 [2004]; Friederwitzer v Friederwitzer, 55 NY2d 89, 95-96 [1982]; Messinger v Messinger, 16 AD3d 562, 563 [2005]). The Family Court’s determination modifying the visitation schedule and affording the mother visitation on one weekend per month, one night per week, and various other days, was in the children’s best interests (see Matter of Sullivan v Sullivan, 40 AD3d 865 [2007]; Messinger v Messinger, 16 AD3d at 563).
The mother’s remaining contention is without merit. Skelos, J.P., Angiolillo, Leventhal and Belen, JJ., concur.